DETAILED ACTION
	This Office action is responsive to communication received 03/02/2022 – Amendment, Terminal Disclaimer and IDS. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10688358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 34, 38, 40 and 41 remain pending.
Response to Arguments
	In the arguments received 03/02/2022, the applicant contends that the prior art reference to Peng (USPN 5,219,164) does not show or suggest that the vibration absorbing piece (40) and guard piece (50) are integral with either the frame structure or the inner barrel structure and that these pieces (40, 50) are not made from the same material as either the frame structure or inner barrel structure.  The applicant adds that merely having all of the parts of the bat connected to one another does not mean that two specific parts of the bat (i.e., in this case the spacers and the inner barrel structure, or the spacers and the barrel shell) are integral with one another.  The applicant argues that the main body (30) and stem (20) in Peng are made from composite synthetic material, such as graphite fiber reinforced plastic, and that it would not have been obvious to fabricate the pieces (40, 50) from this same material.
	IN RESPONSE:
Applicant’s arguments with respect to the “integral” construction, despite what the applicant’s specification recites, are not deemed persuasive.  In fact, Peng even states that “[e]lastic guard piece 50, as with end piece 40, is formed from a room temperature curing synthetic casting compound, such as a suitable type of epoxy resin, that is cast directly between handle 10, stem 20, and main body 30 and is thus integral therewith and is not a separately manufactured and assembled component as might be inferred from the depiction of FIG. 1” (i.e., col. 3, line 65 through col. 4, line 3).  Even if one were inclined to agree that a connection among parts of the bat may not necessarily mean an integral construction between two specific parts, the patent laws have long-recognized that making a known device integral would not have been considered an unobvious step for one of ordinary skill in the art before the effective date of the claimed invention. See In re Larson, 340 F.2d 965, 968, 144 USPO G47, 249 (CCPA 1965).  Of interest here is that the claims do not require that the spacer elements are integrally formed with the barrel shell or with the inner barrel structure.  Even if the claims were to include such a recitation (i.e., “integrally formed”), such would certainly be considered to be a limitation directed towards the process of making the ball bat and the claims would be considered under the guidance set forth for the manner of treating product-by-process claims (i.e., see MPEP 2113).  The end product in Peng would nonetheless include an “integral” arrangement between the spacer elements and either the barrel shell or the inner barrel structure. 
As for the now-claimed requirement that the material of the spacer elements be the same as the material of the barrel shell (claim 34) or the same as the material of the inner barrel structure (claim 41), it is noted that the applicant has not established any criticality for any particular material and in fact notes that the spacers may be made of “any suitable material, and various materials may affect the bat’s performance”.  See specification, paragraph [0033].  This would seem to be in accord with the established patent laws, which state that the selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  In addition, applicant’s attention is directed to the new grounds of rejection set forth herein below, with reliance on the newly-cited reference to Chong (US PUBS 2007/0219027), which shows spacers and an outer barrel shell made of an elastic material.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
I.   EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Chong (US PUBS 2007/0219027). 
As to claim 34, see annotated version of FIG. 2 of Peng, below:
    PNG
    media_image1.png
    493
    1063
    media_image1.png
    Greyscale

Peng shows a ball bat comprising: a bat frame having a handle and an inner barrel structure, the inner barrel structure (20) comprising a tapered region (i.e., col. 3, line 7) adjacent to the handle; a barrel shell (30) formed with one or more layers of composite laminate material (i.e., col. 3, line 12), wherein the barrel shell comprises a main barrel and a tapered section; and two spacer elements (40, 50) positioned between the barrel shell and the bat frame, wherein a gap is positioned between the barrel shell and the inner barrel structure and extends between the two spacer elements. Here, the two spacer elements can be considered to be integral with the barrel shell, as the barrel shell and the spacer elements collectively form a part of a completed assembly for the baseball bat.  In fact, Peng even states that “[e]lastic guard piece 50, as with end piece 40, is formed from a room temperature curing synthetic casting compound, such as a suitable type of epoxy resin, that is cast directly between handle 10, stem 20, and main body 30 and is thus integral therewith and is not a separately manufactured and assembled component as might be inferred from the depiction of FIG. 1” (i.e., col. 3, line 65 through col. 4, line 3). Even if one were to argue that the disclosure in Peng does not explicitly state an integral formation of the spacer elements with the barrel shell, the patent laws have long-recognized that making a known device integral would not have been considered an unobvious step for one of ordinary skill in the art before the effective date of the claimed invention. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  
As for the requirement that the “two spacer elements comprise the same material as the barrel shell”, it is noted that the applicant has not established any criticality for any particular material and in fact notes that the spacer may be made of “any suitable material, and various materials may affect the bat’s performance”.  See specification, paragraph [0033].  This would seem to be in accord with the established patent laws, which state that the selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).   Moreover, the teaching reference to Chong is provided to show that spacers and an outer barrel shell may be made of an elastic material.  First, Chong notes that bats are typically made from wood, aluminum and carbon fiber (i.e., paragraph [0004]). Next, Chong discusses that the outer barrel shell (i.e., elastic tube 20) may be made from a compound fiber, such as fiber glass, metal or plastic).  See paragraph [0020] in Chong.  Last, Chong states that the outer barrel shell identified as an elastic tube (20) may comprise an elastic material and that elastic rings (16) made of an elastic material may be introduced between the core (13) and the elastic tube (20).  See paragraph [0023] in Chong.  Collectively, it would seem that Chong, if not explicitly stating, at least implies that the inner core as well as the elastic tube and the spacers could have been constructed from some form of composite material (i.e., the core made of carbon fiber, the elastic tube made of plastic, and the spacers made of some type of elastic material).  Though Chong does not state that the spacer elements are the same material as the barrel shell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select a suitable material for the spacer elements to obtain a specific response or performance characteristic from the bat, based upon the arguments above with respect to an obvious selection of known materials.  
As to claim 41, again see annotated FIG. 2, herein above.  Peng shows a ball bat comprising: a bat frame having a handle and an inner barrel structure, the inner barrel structure (20) comprising a tapered region (i.e., col. 3, line 7) adjacent to the handle; a barrel shell (30) formed with one or more layers of composite laminate material (i.e., col. 3, line 12), wherein the barrel shell comprises a main barrel and a tapered section; and two spacer elements (40, 50) positioned between the barrel shell and the bat frame, wherein an inner diameter in the tapered section is equal to an outer diameter of a first one of the spacer elements (i.e., as spacer element (50) engages the walls of the tapered section of the main barrel, the inner diameter in the tapered section is equal to an outer diameter of the spacer element (50));  wherein a gap is positioned between the barrel shell and the inner barrel structure and extends between the two spacer elements. Here, the two spacer elements can be considered to be integral with the inner barrel structure, as the inner barrel structure and the spacer elements collectively form a part of a completed assembly for the baseball bat.  In fact, Peng even states that “[e]lastic guard piece 50, as with end piece 40, is formed from a room temperature curing synthetic casting compound, such as a suitable type of epoxy resin, that is cast directly between handle 10, stem 20, and main body 30 and is thus integral therewith and is not a separately manufactured and assembled component as might be inferred from the depiction of FIG. 1” (i.e., col. 3, line 65 through col. 4, line 3). Even if one were to argue that the disclosure in Peng does not explicitly state an integral formation of the spacer elements with the inner barrel structure, the patent laws have long-recognized that making a known device integral would not have been considered an unobvious step for one of ordinary skill in the art before the effective date of the claimed invention. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As for the requirement that the “two spacer elements comprise the same material as the inner barrel structure”, it is noted that the applicant has not established any criticality for any particular material and in fact notes that the spacer may be made of “any suitable material, and various materials may affect the bat’s performance”.  See specification, paragraph [0033].  This would seem to be in accord with the established patent laws, which state that the selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).   Moreover, the teaching reference to Chong is provided to show that spacers and an outer barrel shell may be made of an elastic material.  First, Chong notes that bats are typically made from wood, aluminum and carbon fiber (i.e., paragraph [0004]).  Next, Chong discusses that the outer barrel shell (i.e., elastic tube 20) may be made from a compound fiber, such as fiber glass, metal or plastic).  See paragraph [0020] in Chong.  Last, Chong states that the outer barrel shell identified as an elastic tube (20) may comprise an elastic material and that elastic rings (16) made of an elastic material may be introduced between the core (13) and the elastic tube (20).  See paragraph [0023] in Chong.  Collectively, it would seem that Chong, if not explicitly stating, at least implies that the inner core as well as the elastic tube and the spacers could have been constructed from some form of composite material (i.e., the core made of carbon fiber, the elastic tube made of plastic, and the spacers made of some type of elastic material).  Though Chong does not state that the spacer elements are the same material as the inner barrel structure, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select a suitable material for the spacer elements to obtain a specific response or performance characteristic from the bat, based upon the arguments above with respect to an obvious selection of known materials.  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Chong (US PUBS 2007/0219027) and Watari (US PUBS 2009/0280935).  Peng, as modified by Chong, is silent as to a first compression value of the barrel shell and a second compression value of the inner barrel structure.  Watari discloses that either or both of an inner barrel structure and an outer shell portion of a bat may be formed of various composite material(s) including but not limited to glass and carbon, or just glass or just carbon.  Paragraphs [0043] and [0052] in Watari.  These diverse materials will inherently comprise differing compression values and thus the compression value of the shell may inherently be higher or lower than the compression value of the inner barrel structure simply depending upon which materials are used for each element. In view of the publication to Watari, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Peng by selecting suitable materials for each of the inner barrel structure and the barrel shell based upon the desired response characteristics of a particular bat (i.e., more or less flex or vibration control).  In addition, the selection of known materials to take advantage of the specific properties of the known materials has been established as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (USPN 5,219,164) in view of Chong (US PUBS 2007/0219027) and Forsythe (USPN 7,014,580).  
Peng, as modified by Chong, does not disclose “a layer of elastomeric material positioned on the inner barrel structure between the barrel shell and the inner barrel structure, wherein a thickness of the layer of elastomeric material is less than a width of the gap” (claim 28) nor “a layer of elastomeric material around at least a portion of the inner barrel structure, wherein a thickness of the layer of elastomeric material is less than a width of the gap between the barrel shell and the inner barrel structure” (claim 40).  Forsythe shows it to be old in the art to provide a foam or rubber coating on an outer or inner surface of the barrel in order to attenuate shock in the event that the barrel (115) deflects to an extent significant enough to cause the barrel to engage the ballast tube (130).  See col. 20, lines 59-66 in Forsythe.  Here, the ballast tube (130) serves as the claimed inner barrel structure.  In the context of how Forsythe discloses the rubber coating, it would make sense that the gap between the barrel (115) and the inner barrel structure (130) is not completely filled so as to enable some amount of deflection of the barrel during a ball strike.  Notwithstanding that one might argue that the coating could conceivably fill the entire gap between the barrel (115) and inner barrel structure (130), note that additional material (345) may be added to the inner barrel structure (130), as shown in Fig. 9I, wherein the additional material (345) is clearly less in width than the gap.  It further makes sense that this additional material, which is intended to assist with weight redistribution, would comprise material similar to, or substantially the same as, the material of the ballast tube (130), wherein polypropylene is one type of elastomeric material that may be used to construct the ballast tube (130).  See col. 20, lines 38-58 and col. 21, line 63 through col. 22, line 21 in Forsythe.  In view of the patent to Forsythe, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify to Peng device by including an elastomeric material between the barrel shell and the inner barrel structure, with the elastomeric material being smaller in width than the size of the gap, with there being a reasonable expectation of success that the added elastomeric material would have served to suppress unwanted vibration during a ball impact and/or provided a means to alter the weight distribution of the bat.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 38, 40 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 and 14-27 of copending United States Application Serial No. 16/803,557.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending ‘557 application on one hand are more specific than the instant claims.  For example, the claims of the copending ‘557 application recite further limitations with respect to the handle structure, connecting elements for the handle structure, and specific locations for the first and second ends of the insert.  Here, the “insert” of the copending ‘557 claimed invention is essentially referring to an inner barrel structure, which is the limitation advanced in the instant claims.   On the other hand, the claims of the copending ‘557 application do not exactly recite a layer of elastomeric material around at least a portion of the inner barrel structure (instant claim 40) nor the limitation that the spacer elements comprise the same material as the barrel shell (instant claim 34).  Note, the copending ‘557 claimed invention does require that the tube element and the spacer element comprise composite laminate material; that the barrel portion and the tube element comprise one or more layers of composite laminate material; and that a sleeve is positioned on the tube element.  Such differences amount to obvious design variations with respect to material selection.  Here, the patent laws have established that the selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select a suitable material for the spacer elements and for the layer that surrounds the inner barrel structure of the claimed invention of the copending ‘557 application to obtain a specific response or performance characteristic from the bat, based upon the arguments above with respect to an obvious selection of known materials.  
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Yim shows a ball bat structure, of interest. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711